Citation Nr: 1235622	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-16 135	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, to include as due to a service-connected lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to September 1979, from January 1980 to January 1984, and from November 1985 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied, in pertinent part, the Veteran's claim of service connection for degenerative disc disease of the cervical spine, to include as due to a service-connected lumbosacral spine disability (which was characterized as degenerative joint disease of the cervical spine, also claimed as a cervical spine condition).  

Because the Veteran has reported that his most recent mailing address is within the jurisdiction of the RO in St. Petersburg, Florida, that facility has jurisdiction over this appeal.

A Travel Board hearing was held at the RO in St. Petersburg, Florida, in November 2008 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In September 2009 and in September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board noted in the Introduction to its September 2009 remand that, based on a review of the medical evidence of record, the issue on appeal was characterized more appropriately as degenerative disc disease of the cervical spine rather than degenerative joint disease of the cervical spine.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a February 2011 rating decision, the RO granted service connection for a lumbosacral spine disability (which was characterized as lumbar strain, degenerative disc disease, and facet syndrome).


FINDING OF FACT

The competent evidence shows that the Veteran's current degenerative disc disease of the cervical spine is not related to active service and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was not incurred in active service, to include as due to a service-connected disability, nor may arthritis of the cervical spine be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in January 2007 and in November 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for degenerative disc disease of the cervical spine, to include as due to a service-connected lumbosacral spine disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the January 2007 and November 2009 VCAA notice letters and in separate October 2008 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the January 2007 VCAA notice letter was issued prior to the currently appealed rating decision issued in July 2007; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to service connection for a cervical spine disability.  The Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans Affairs.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of his cervical spine symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's cervical spine disability to active service, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred a cervical spine disability during active service.  He specifically contends that he fell during active service and injured his cervical spine.  He alternatively contends that his service-connected lumbosacral spine disability caused or aggravated (permanently worsened) his current degenerative disc disease of the cervical spine.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for degenerative disc disease of the cervical spine, to include as due to a service-connected lumbosacral spine disability.  The Veteran has contended that he incurred degenerative disc disease of the cervical spine during active service or, alternatively, that his service-connected lumbosacral spine disability caused or contributed to his current degenerative disc disease of the cervical spine.  The competent evidence does not support these assertions, however.  The Veteran's service treatment records show that he was treated frequently for a lumbosacral spine disability throughout his multiple periods of active service.  There is no indication in these records that the Veteran's service-connected lumbosacral spine disability caused or aggravated a cervical spine disability at any time during active service, however.  The evidence shows instead that, although the Veteran has been treated for degenerative disc disease of the cervical spine since his service separation, it is not related to active service or a service-connected disability.  For example, at the Veteran's enlistment physical examination in August 1976 just prior to the beginning of his first period of service in October 1976, he denied all relevant pre-service medical history and clinical evaluation of his spine was normal.  

On periodic physical examination in March 1978, it was noted that the Veteran's "[h]ealth is essentially unchanged since previous examination."  The Veteran reported that he was "in good health" and taking no medications.  Clinical evaluation of the Veteran's spine was unchanged.

At his separation physical examination in August 1979, just prior to the end of his first period of service in September 1979, x-rays found no abnormalities.  Clinical evaluation of the Veteran's spine was normal.  He reported an in-service history of recurrent back pain.

The Veteran's enlistment physical examination from his second period of service was not available for review.  He declined to undergo a separation physical examination in November 1983 just prior to the end of his second period of service in January 1984.

On U.S. Army Reserve (USAR) periodic physical examination in February 1984, clinical evaluation of the Veteran's spine was normal.  He denied all relevant medical history.

On an undated discharge (or separation) physical examination included in the Veteran's service treatment records, clinical evaluation of his spine was normal.  He denied all relevant medical history.  It appears that this examination report may be the Veteran's separation physical examination at the end of his final period of active service as he listed U.S.S. MOUNT WHITNEY (LCC-20) as his unit of assignment at the time of this examination.  A review of the Veteran's DD Form 214 from his last period of active service shows that U.S.S. MOUNT WHITNEY (LCC-20) was his last duty assignment and major command and his station when separated from active service.

The competent post-service evidence also does not support granting the Veteran's claim of service connection for degenerative disc disease of the cervical spine, to include as due to a service-connected lumbosacral spine disability.  This evidence shows that, although the Veteran has been treated for degenerative disc disease of the cervical spine since his service separation, it is not related to active service or any incident of service, to include as due to a service-connected lumbosacral spine disability.  For example, VA x-rays of the cervical spine taken in November 2006 showed mild to moderate degenerative findings.

On VA outpatient treatment in January 2007, the Veteran's complaints included persistent cervical pain.  Objective examination showed an intact range of motion, adequate muscle tone, and no musculoskeletal deformities.  The assessment included cervical (C5-6) degenerative disc disease.

On VA examination in November 2007, the Veteran's complaints included cervical spine stiffness, pain located at the neck and both arms for the past 15 years, and radiating pain up the arms and in to the fingertips.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported being diagnosed as having cervical degenerative disc disease.  He rated his pain as 7/10 on a pain scale (with 10/10 being the worst imaginable pain).  He also reported experiencing incapacitating episodes of cervical spine pain "as often as 2 times per month, which lasts for 3 days."  He had experienced a total of 4 incapacitating episodes lasting a total of 14 days in the past year.  He reported further that bed rest had been recommended.  Physical examination showed posture and gait within normal limits.  Physical examination of the cervical spine showed radiating pain on movement, no muscle spasm, tenderness, or ankylosis, signs of intervertebral disc syndrome (IVDS), and normal head position and spinal curvature.  X-rays showed degenerative arthritis of the cervical spine.  The VA examiner opined that it was less likely than not that the Veteran's current cervical spine disability was related to active service.  The rationale was that there was "no pathology of arthritic changes or disc disease" found during active service "despite adequate examinations."  The diagnoses included IVDS with degenerative arthritis changes of the cervical spine.  

The Veteran testified at his November 2008 Board hearing that he had injured his neck when he fell off of a tank during active service in July 1979.  See Board hearing transcript dated November 7, 2008, at pp. 3.  The Veteran also testified that he experienced significant neck pain and was unable to drive.  Id., at pp. 4.

A review of the Veteran's SSA records shows that he was awarded SSA disability benefits for back disorders.  These records also consist of duplicate copies of his VA outpatient treatment records and examination reports.

On VA examination in November 2009, the Veteran's complaints included cervical pain since active service.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported a history of trauma at the cervical spine area "and associates pain at 'neck' related to the construction work which he performed more than 20 years [ago]."  He denied a history of spinal trauma or incapacitating episodes of spine disease.  He also reported a history of decreased motion, spasms, and cervical spine pain since 2001 which was moderate, constant, and daily, but without radiation or flare-ups.  Physical examination showed normal posture and head position, an antalgic gait, kyphosis, and no cervical spine ankylosis.  Physical examination of the cervical spine showed bilateral muscle spasms, guarding, pain with motion, tenderness, normal muscle tone, no muscle atrophy, and paravertebral muscle pain on palpation.  A magnetic resonance imaging (MRI) scan of the cervical spine was normal.  The VA examiner opined that the Veteran's cervical myositis was less likely than not caused by or a result of active service.  The rationale was that the Veteran's claims file was silent for a cervical spine disability or complaint during active service and this problem had its onset "many years after separation."  The VA examiner's rationale also included a finding that the most probable cause of the Veteran's cervical spine disability was his "civilian occupational activities (construction work)."  The diagnoses included cervical myositis with cervical pain.

In an October 2011 addendum to the November 2009 VA examination, the VA examiner who had seen the Veteran in November 2009 stated that he had reviewed the Veteran's claims file again.  He opined that the Veteran's degenerative disc disease of the cervical spine was less likely than not related to active service, including the Veteran's reported in-service fall, or had its onset during service.  The rationale for this opinion was that the Veteran's claims file and service treatment records were silent for any complaints of a cervical spine disability during service or within 1 year following service separation.  The examiner also stated that the Veteran's degenerative changes of the cervical spine were related to the normal process of aging.  This examiner further opined that the Veteran's cervical spine disability was not aggravated or due to his service-connected lumbosacral spine disability.  The rationale for this opinion was that the "cervical and lumbar spine have different anatomical locations with different biomechanical characteristics that play a role in the development of their particular pathologies."  This examiner concluded that the Veteran's lumbosacral spine disability did not aggravate or cause a cervical spine disability.

The Board acknowledges the Veteran's assertions that his degenerative disc disease of the cervical spine is related to active service, to include as due to a service-connected lumbosacral spine disability.  The competent evidence does not support these assertions, however.  It shows instead that, although the Veteran has been treated for degenerative disc disease of the cervical spine since his service separation, it is not related to service and was not caused or aggravated (permanently worsened) by a service-connected disability.  The Veteran's service treatment records show no complaints of or treatment for a cervical spine disability at any time during his active service, including as a result of an in-service fall.  A review of the competent post-service evidence shows that two different VA examiners opined in November 2007, November 2009, and in October 2011 that the Veteran's current degenerative disc disease of the cervical spine was not caused or aggravated by active service, to include as due to his service-connected lumbosacral spine disability.  The November 2007 VA examiner found it especially persuasive than no cervical spine pathology had been found during the Veteran's active service "despite adequate examinations."  The November 2009 VA examiner also found that the Veteran's cervical spine disability was not related to active service because its onset had been "many years after separation" from service and more likely was due to his post-service civilian work in construction.  This examiner further opined in October 2011 that the Veteran's degenerative disc disease of the cervical spine was more likely due to the natural process of aging rather than to active service or any incident of service, to include as due to a service-connected lumbosacral spine disability.  This examiner finally concluded in October 2011 that, because of the different anatomical locations and biomechanical characteristics of the cervical and lumbar spine, there was no support for a finding that the Veteran's service-connected lumbosacral spine disability caused or aggravated his cervical spine disability.

The Board observes in this regard that the November 2007 and November 2009 VA examiners suggested that the absence of in-service treatment for a cervical spine disability was support for finding that there was no medical nexus between this disability and active service.  The Board also observes that the lack of in-service treatment records is not a bar to granting service connection for a claimed disability which may not have been treated during active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").   Both of the VA examiners who saw the Veteran in November 2007 and November 2009 provided sufficient additional rationale for their negative nexus opinions concerning the contended causal relationship between the Veteran's degenerative disc disease of the cervical spine and active service such that the Board can rely on these opinions as support for its determination that service connection for degenerative disc disease of the cervical spine, to include as due to a service-connected lumbosacral spine disability, is not warranted.  These examiners supported their negative nexus opinions with analysis that the Board can weigh against other medical evidence of record.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Both of these opinions appear to be "based on sufficient facts or data" for the Board to find them probative evidence weighing against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Finally, it is clear from a review of these examination reports (particularly the November 2009 VA examination with October 2011 addendum) that both of these VA examiners considered "all procurable and assembled data" such that the Board can find these opinions probative evidence weighing against the Veteran's claim.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his degenerative disc disease of the cervical spine is related to active service, to include as due to a service-connected lumbosacral spine disability.  In summary, the Board finds that service connection for degenerative disc disease of the cervical spine, to include as due to a service-connected lumbosacral spine disability, is not warranted.

The Board finally notes that the evidence does not support granting service connection for arthritis of the cervical spine on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  There is no indication in the competent evidence that the Veteran was diagnosed as having or treated for arthritis of the cervical spine during active service or within the first post-service year (i.e., by June 1989) such that service connection for arthritis of the cervical spine is warranted on a presumptive basis.  Thus, the Board finds that service connection for arthritis of the cervical spine is not warranted on a presumptive basis.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of degenerative disc disease of the cervical spine have been continuous since service.  He asserts that he continued to experience symptoms relating to the cervical spine (neck pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of degenerative disc disease of the cervical spine after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of degenerative disc disease of the cervical spine since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of degenerative disc disease of the cervical spine.  Specifically, although it is undated, the service separation examination report reflects that the Veteran was examined and his spine was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to degenerative disc disease of the cervical spine for many years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1988) and initial reported symptoms related to a cervical spine disorder in approximately 2007 (a 19-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran was seen by VA after service in November 2007, he did not report the onset of cervical spine symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead that his cervical spine pain had begun 15 years earlier or in 1992, approximately 4 years after his service separation.  Similarly, on VA examination in November 2009, he reported that his cervical spine pain had begun only in 2001, or approximately 13 years after his service separation.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim, he reported that his cervical spine disability began during active service.  On VA examination in November 2007, the Veteran dated the onset of his cervical spine pain to 1992 and also reported experiencing multiple periods of incapacitating cervical spine pain.  He subsequently denied experiencing any incapacitating episodes of cervical spine pain on VA examination in November 2009.  And, as noted above, at this VA examination in November 2009, the Veteran dated the onset of his cervical spine disability to 2001.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine, to include as due to a service-connected lumbosacral spine disability, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


